Citation Nr: 1312996	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  02-14 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus, currently assigned a 20 percent disability evaluation.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2003rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In November 2004, the Veteran testified before a Decision Review Officer (DRO) during a hearing held at the RO.  A transcript of the hearing has been associated with the record.

The Veteran also testified during a November 2005 hearing, which was conducted by means of video conferencing equipment with the Veteran in Indianapolis, Indiana, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, D.C., who was designated by the Chairman to conduct hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is included in the claims file.

This case was most recently before the Board in July 2009, at which time the case was remanded via the Appeals Management Center (AMC) to the agency of original jurisdiction (AOJ) for development, in accordance with an August 2008 Order from the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 memorandum decision, the Court vacated a February 2006 Board decision that denied a rating higher than 20 percent for diabetes mellitus, and the Court remanded the claim for proceedings consistent with the memorandum decision.  In a December 2012 supplemental statement of the case (SSOC), the RO continued the denial of the Veteran's claim.  The case has been returned to the Board for further appellate review.

The Board notes that an October 2012 VA examination report shows a diagnosis of diabetic nephropathy and findings of proteinuria.  Thus, the issue of entitlement to service connection and a separate rating for a kidney disorder, to include as secondary to diabetes mellitus, has been raised by the record but has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

 In accordance with the opinion of the United States Court of Appeals for Veterans Claims (Court), entitlement to a TDIU has been included as an issue on appeal, as it is part and parcel of the Veteran's claim for an increased disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board observes that additional evidence has been associated with the claims file following the December 2012 SSOC.  However, after a review of the claims file, the Board finds that the submitted evidence is not relevant to the issue decided herein.  Therefore, a waiver of initial consideration by the agency of original jurisdiction is not necessary.  See 38 C.F.R. § 20.1304 (2012).

The issue of entitlement to TDIU benefits is remanded to the RO and will be addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's diabetes mellitus does not require regulation of activities.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic Code 7913 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

VA's duty to notify has been satisfied.  The Veteran was notified via letters dated in November 2004 and September 2009 of the information required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The September 2009 letter informed the Veteran of how VA determined disability ratings and effective dates.  See Dingess v. Hartman, 19 Vet. App. 473, 490-491 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  He was also provided with information regarding the rating criteria for the diagnostic codes relevant to his disability.  Although the November 2004 and September 2009 notice letters were provided after the initial adjudication of his claim in December 2003, the claim was readjudicated  with the most recent occurring in the December 2012 SSOC.  Nothing more is required.

VA also has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained available service treatment records and identified post-military treatment records.  The Veteran also submitted written statements discussing his contentions.  To date, neither the Veteran nor his representative has identified any outstanding evidence.

The Veteran was also afforded VA examinations with respect to his claim.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disability under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's diabetes mellitus since the most recent October 2012 VA examinations.  

As noted above, the case was previously before the Board.  In July 2009, the Board remanded the case so that the Veteran could be provided adequate notice with respect to his claim and he could be scheduled for a VA examination to determine the current severity and manifestations of his diabetes mellitus.  He was provided adequate notice regarding his claim in the September 2009 letter from the RO.  The Veteran was afforded a VA examination for his claimed disability in October 2012.  As explained above, the examination reports of record, including the October 2012 examination report, are adequate to decide the case.  Indeed, the October 2012 VA examiner provided clinical findings and a medical opinion applicable to the relevant diagnostic code and addressed the ultimate question as to the appropriate rating for the Veteran's disability.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West,13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

General Legal Criteria for Increased Initial Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Diabetes Mellitus

The Veteran claims that his service-connected diabetes mellitus is more severe than what is reflected by the currently assigned 20 percent disability rating.  By way of brief history, the RO granted service connection for diabetes mellitus in a January 2002 rating decision and assigned an 20 percent disability rating effective from June 8, 2001.  Thereafter, the Veteran filed a claim for an increased rating, and the claim was denied in the December 2003 rating decision currently on appeal.  In a September 2011 rating decision, the RO assigned an earlier effective date of May 8, 2001 for the award of service connection for the disability.  A 20 percent rating has remained in effect for the Veteran's diabetes mellitus since the effective date of service connection to the present.  

The Veteran's service-connected diabetes mellitus is rated as 20 percent disabling under Diagnostic Code 7913.  The 20 percent rating contemplates diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Note 2 to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 2.  Separate disability ratings have been established for peripheral neuropathy of the right and left lower extremity, hypertension with microalbuminuria, erectile dysfunction, and intertrigo as complications of the diabetes mellitus.  As noted above, the claim for service connection for a kidney disorder is referred to the RO for appropriate action. There is no indication of any other complications possibly related to the Veteran's service-connected diabetes.  As such, analysis will focus on the service-connected diabetes mellitus under the provisions of Diagnostic Code 7913.

The definition of "regulation of activities" in the criteria for a 100 percent rating is defined as "the avoidance of strenuous occupational and recreational activities," and applies to the "regulation of activities" criterion for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  The successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  In addition, a 40 percent rating under Diagnostic Code 7913 requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho, 21 Vet. App. at 363-65.

Turning to the merits of the claim, a May 2001 private treatment record relays that the Veteran was diagnosed with diabetes in November 1999; he used Glucotrol, Glucophage, and diet to control his diabetes.

A May 2002 VA peripheral nerves examination report shows that the Veteran had good results with the use of oral medications for his diabetes.  

The Veteran underwent a VA examination in April 2003 during which he reported taking Avandia, Glucophage, and Glucotrol for his diabetes.

VA treatment records dated from February 2000 to June 2003 document treatment of the Veteran's diabetes mellitus and additional conditions.  Treatment records dated in June and October of 2001, respectively, reveal that his use of Glipizide was discontinued and that he used Avandia and Metformin to treat his diabetes.  A June 2002 treatment record shows that his diabetes was under satisfactory control and that he would continue taking Glucophage and Avandia.  As reflected in November 2002 records, the Veteran denied having any hypoglycemic episodes, but he  reported a worsening of his diabetes control after he was prescribed an increased dosage of Niaspin six months prior.  He was noted to use Avandia and Glucophage, was prescribed Orlistat, and prescribed a decreased dosage of Niaspin.  In February 2003, the Veteran's blood sugar was under good control, and he was noted to use Metformin, Avandia, and Glucotrol.  His dosage of Metformin was decreased by half due to his report of diarrhea, and his physician stated that Glucotrol would be increased and the use of insulin considered if the Veteran's blood sugar continued to rise.  Treatment records dated in June 2003 and November 2003 reveal that a combination of oral medications, such as Glipizide and Glucotrol, were prescribed in effort to treat his diabetes in light of his other medical conditions; these records also show that the Veteran's physicians considered his possible use of insulin.  

In support of his claim, the Veteran submitted a statement dated in November 2003  from his private physician, L.A.B., M.D., regarding his diabetes.  In this statement, Dr. L.A.B. relayed that the Veteran's diabetes mellitus required insulin, a restricted diet, and regulation of activities.  Dr. L.A.B. stated that the Veteran must restrict his activities due to his neuropathy that is a complication of diabetes.  She further noted that the regulation of activity was important for blood sugar control while on insulin.

A January 2004 VA treatment records reflects that the Veteran was previously prescribed insulin for his diabetes.  In May 2004, his physician noted that his blood sugar had improved, and his physician recommended his continued use of Rosiglitazone, Glucophage, and Glucotrol, and insulin.    

A September 2004 VA treatment record documents the Veteran's report that he continued to gain weight but was unable to exercise due to painful plantar fasciitis, lower extremity edema, and a feeling of weakness.  

In a January 2005 letter, Dr. L.A.B. identified the Veteran's relevant diagnoses as diabetes mellitus with complications of peripheral neuropathy and autonomic neuropathy.  Dr. L.A.B. noted that the Veteran was seeking a 40 percent disability rating for his service-connected diabetes.  She stated that the Veteran treated his condition with insulin and a restricted diet, thus meeting two of the requirements for a 40 percent rating.  As for the third requirement, a limitation of activity, Dr. L.A.B. stated that she never prescribed limitation of activity for any diabetic patient, no matter the severity of their diabetes.  She explained that the goal is always to increase activity if possible, and she noted that a limitation of activity was an outdated mode of preventing hypoglycemia.  She further relayed that newer insulin therapies obviated the need for activity restriction.  Dr. L.A.B. stated that although the Veteran was not prescribed a limitation in activity to control his diabetes, the complications of peripheral neuropathy and diarrhea have forced him to self-limit his activities.  She explained that the Veteran was no longer able to purse activities that required prolonged walking or those that took him far away from a restroom.  

In July 2005, the Veteran underwent a VA examination to assess the severity of his diabetes mellitus.  At that time, he denied ketoacidosis, but reportedly occasionally experiencing hypoglycemic episodes approximately once a month.  The Veteran reportedly ate a restricted diet of low carbohydrates and denied any restriction of activities due to his diabetes.  He reported, however, that his activities were restricted due to his peripheral neuropathy; he could not stand on his feet for longer than one hour before needing to sit down.  His treatment for diabetes included the use of insulin, Metformin, and Glipizide, and he reportedly saw his diabetic healthcare provider approximately every four months.  He denied having any visual problems.  The examiner noted that his last diabetic eye examination completed the previous month, which the Veteran reported showed no evidence of diabetic retinopathy.  Following a clinical examination, the examiner provided a diagnosis of insulin-dependent diabetes mellitus, uncontrolled.  The examiner opined that the Veteran's diabetes in and of itself would not prevent employment in a sedentary of physical job.

During both the November 2004 DRO hearing and the November 2005 hearing before the Board, the Veteran testified as to his belief that a higher, 40 percent rating is warranted for his diabetes mellitus.  He essentially stated that his physicians had not prescribed a limitation of activities due to his disability, but he did have complications from his diabetes that restricted his activities.  During the November 2004 hearing, he stated that his physicians told him that they would never restrict a diabetic patient's activities.  He reiterated this assertion during the November 2005 Board hearing and reported that his physicians told him that activity only helps patients with diabetes.  

Subsequent VA treatment records show additional assessment and treatment of the Veteran's diabetes.  In December 2007, the Veteran was noted have a sedentary lifestyle with no regular exercise; he was provided a restorator bike and instructed to exercise daily to assist with his morbid obesity and insulin resistance.  Later that same month, he was advised about weight gain, diet, and the need to implement an exercise program.  VA records show that the Veteran sought emergency care in February 2008 for a hyperglycemic episode; he was noted to be noncompliant with his insulin and diet.  

In July 2009, the Veteran submitted a letter from private physician J.C.S, M.D., A.B.F.P. regarding his regulation of activity in conjunction with his diabetes.  Dr. J.C.S. stated that there were opinions that agreed with the regulation of activity for a patient that has diabetes treated with insulin.  The physician then noted that the Veteran has peripheral neuropathy associated with his diabetes.  According to the physician, patients with peripheral neuropathy should avoid high impact or weight bearing exercise due to potential injury and nerve damage in the feet.  He noted that in the Veteran's case (and applicable to all diabetic patients on insulin), the primary concern regarding exercise is the potential for low blood glucose levels.  Dr. J.C.S. stated that the Veteran lived alone and described his report of experiencing many low blood sugar episodes as a result of exercise, during activities such as cleaning his house.  Dr. J.C.S. concluded that it would be dangerous for the Veteran to experience a low blood sugar episode but not realize it, as this could result in a hypoglycemic coma.

During an October 2009 VA examination, the Veteran reported that he continued to use both insulin and oral medications to treat his diabetes.  The Veteran visited his diabetic healthcare provided monthly at most once a month.  He reported having episodes of hypoglycemia reactions or ketoacidosis monthly or less often, but he denied any hospitalizations for these diabetic complications.  The Veteran reported that he was instructed to follow a restricted diet, but he denied any restrictions on his ability to perform strenuous activities.  There were no reports of neurovascular disease, diabetic neuropathy, or a skin disorder.  The Veteran reported having intermittent blurred vision and experiencing urgency.  The clinical examination revealed a continued diagnosis of diabetes.  There was no evidence of visual impairment, kidney disease, amputation, peripheral edema, or other diabetic conditions.  The examiner noted that the Veteran was not employed and that his diabetes had mild to moderate effects on some of his daily activities.  

A March 2011 VA treatment record shows that the Veteran was noncompliant with changes to his diet and exercise and that he demonstrated some difficulty with his insulin regime.  He was educated and counseled on the importance of diet, exercise, and a consistent medication regimen.

An October 2012 VA examination report shows that the Veteran continued to treat his diabetes with the use of oral hypoglycemic medications and insulin.  The Veteran denied having any episodes of hypoglycemic reactions or ketoacidosis that required hospitalization during the previous year.  The examiner noted that the Veteran had not experienced progressive weight loss or a progressive loss of strength due to diabetes.  The Veteran reportedly visited his diabetic healthcare provider less than two times per month.  The examiner identified the complications due to diabetes as diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction, and a skin condition (intertrigo).  There were no other pertinent physical findings, complications, conditions, or other symptoms related to diabetes.  Following a clinical examination, the examiner stated that the Veteran gets hypoglycemia occasionally, but that this was not associated with activity.  The Veteran did not require regulation of his activities for management of his diabetes.  The examiner noted that the Veteran was encouraged to exercise by his primary care physician.  His diabetes was not well controlled, and the Veteran was not compliant with his insulin regimen.  The examiner further commented that the Veteran did not have a patient-physician relationship with Dr. J.C.S., who is a friend of the Veteran but who is not his physician.  The examiner concluded that the Veteran's diabetes did not impact his ability to work.

Analysis

Having reviewed the evidence of record in light of all relevant laws, the Board finds that an initial disability rating in excess of 20 percent is not warranted for the Veteran's service- connected diabetes mellitus.  The evidence demonstrates that the Veteran is clearly being treated for diabetes with oral hyperglycemic agents, insulin, and dietary restrictions.  As discussed further below, the preponderance of the evidence does not indicate that he requires the regulation of his activities due to his diabetes such that a 40 percent evaluation could be granted.  Indeed, the October 2012 VA examination report shows that the Veteran does not require regulation of his activities in order to manage his diabetes.  On several occasions, the Veteran himself denied any restrictions of his activities due to his diabetes, and instead reported that his activities are limited due to his peripheral neuropathy.  His VA treatment records, Dr. L.A.B.'s January 2005 letter, and the October 2012 VA examination report all indicate that the Veteran has been encouraged by his physicians to engage in physical activity to assist with his diabetes management.  The evidence also fails to show episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, or a progressive loss of weight and strength because of this disorder.  Given this, there is no basis to award a disability rating higher than the currently assigned 20 percent rating for the Veteran's diabetes mellitus. 

In reaching this determination, the Board acknowledges Dr. L.A.B.'s November 2003 statement indicating that the Veteran had a regulation of his activities.  The Board highlights, however, that Dr. L.A.B. also explained that the Veteran had to restrict his activities due to his neuropathy, which is a result of his diabetes.  The Veteran already receives separate disability ratings for his peripheral neuropathy of the bilateral lower extremities.  Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  To assign additional compensation for any manifestations of his peripheral neuropathy under Diagnostic Code 7913 would constitute impermissible pyramiding.  See generally, 38C.F.R. § 4.14.

The Board has also considered Dr. J.C.S.'s July 2009 letter in determining whether the Veteran's diabetes requires regulation of his activities.  However, the physician's seemingly favorable comments do not support a 40 percent rating in this case.  Although Dr. J.C.S. stated that patients with peripheral neuropathy should avoid high impact or weight-bearing activities, this again addresses the activity restrictions due to his neuropathy and not due to his diabetes.  Moreover, Dr. J.C.S.'s report that the Veteran experienced many hypoglycemic episodes during activity is discounted the October 2012 VA examination findings that his hypoglycemic episodes were not due to activity.  Again, the Board highlights that Dr. J.C.S. did not identify any restriction of the Veteran's activities due to diabetes or opine as such.  Significantly, the Board observes that Dr. J.C.S. did not identify any medical literature or clinical findings in support of his medical statements, or otherwise indicate that he examined the Veteran or reviewed the claims file in conjunction with providing the July 2009 letter.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Thus, the Board finds the July 2009 letter to be of limited probative value.  

The Board does acknowledge the Veteran's contention and Dr. L.A.B.'s statements that limitation of activity is an outdated mode of treatment for diabetes mellitus.  Dr. L.A.B. also indicated that she never prescribed limitation of activity for a diabetic patient because the goal is always to increase activity.  The Board does not question the sincerity of the Veteran's statements or his belief that a 40 percent rating is warranted in this case.  However, the Board is bound by the laws codified in Title 38 of the United States Code and Code of Federal Regulations which govern veterans' benefits administered by the Secretary of VA.  Thus, the Board must apply the law as it exists, and such, cannot ignore the rating schedule.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend... benefits out of sympathy for a particular [claimant].'").  

In reaching the above determination, the Board has considered the Veteran's statements that a higher disability rating is warranted for his diabetes mellitus.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report the symptoms he associates with his diabetes because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating diabetes mellitus to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.

The Board has also considered whether a referral for extra-schedular rating is warranted for the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluation for the Veteran's diabetes mellitus is adequate, despite the Veteran's disagreement with the disability rating.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluation for this service-connected disability is adequate.  Thus, referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App. at 115.

In summary, the Veteran's diabetes mellitus does not warrant a disability rating higher than 20 percent at any time during the entire appeal period.  38 C.F.R. § 4.3, 4.7.  As there appears to be no time period identified during the period of the appeal during which this disability manifested symptoms meriting a disability rating in excess of the rating upheld herein, staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Moreover, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).


ORDER

A disability rating in excess of 20 percent for diabetes mellitus is denied.


REMAND

Reason for Remand:  To provide the Veteran notice with regard to the TDIU claim.

As indicated in the introduction, the Board has included TDIU as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. Ap. 47 (2009).  In November 2012, the Veteran filed a claim for TDIU benefits (VA Form 21-8940) and claimed to be unemployable due to his service-connected diabetes mellitus, neuropathy, and coronary artery disease.  Thus, the Veteran has raised the issue of entitlement to a TDIU during the pendency of his appeal for an increased disability rating.  Id.

However, appellate review of the TDIU element of the Veteran's claim at this time would be premature.  In this regard, the Veteran should be sent a VCAA notice letter regarding the TDIU element of his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Thereafter, the RO should undertake any additional development deemed necessary to adjudicate the claim for TDIU benefits.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter should explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It should indicate the information and evidence that is to be provided by the Veteran, including an employment information form, and that VA will attempt to obtain on his behalf.  It also should include information concerning the assignment of disability ratings and effective dates, keeping in mind that TDIU is part of an increased rating claim.

2.  Thereafter, review the Veteran's claims file and determine whether further development is warranted, to include obtaining additional medical evidence or medical opinion, as is deemed necessary.  If further action is required, it should be undertaken prior to further adjudication of the claim.

3.  Following completion of the above, adjudicate whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16 on the basis of his service-connected disabilities.  If the decision with respect to the claim is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


